DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Royalty et al (US 5,327,931).
Regarding Claim 1, Royalty et al disclose a lockable toilet fill valve (Figure 1).  The valve comprising: 
a toilet fill valve comprising a float and arm assembly (18, 22, 24 and 12), the toilet fill valve configured to be closed in response to the float and arm assembly being in a first position (Col 4, lines 43-50), and the toilet fill valve configured to be open in response to the float and arm assembly being in a second position (Col 4, lines 43-50); and 
a side lever (36 generally) configured to engage in an unlock position and a lock position (Figures 1 and 5), the side lever comprising a hook (94) that engages the float and arm assembly to restrict movement of the float and arm assembly when in the lock position and allow movement of the float and arm assembly when in the unlock position (Figure 1).  
Regarding Claim 2, Royalty et al disclose where the side lever comprises one or more protrusions (102) that engage a cover (34) that houses the float and arm assembly to securely seat the side lever in the cover (Col 6, lines 55-60).  
Regarding Claim 3, Royalty et al disclose where the side lever rotates about an axis that extends into the cover so that the hook rotates to engage a first location of the float and arm assembly (Figure 1; along the arm 24), the hook engaging the first location corresponding to the side lever being in the lock position, thereby causing the float and arm assembly to be in the first position and the toilet fill valve to maintain a closed state (Figure 1).  
Regarding Claim 4, Royalty et al disclose where the side lever rotates about an axis that extends into the cover so that the hook rotates to engage a second location of the float and arm assembly (Figure 1; along the arm 24), the hook engaging the second location corresponding to the side lever being in the unlock position, thereby causing the float and arm assembly to be in the second position and the toilet fill valve to maintain an open state (Col 4, lines 43-50).  
Regarding Claim 5, Royalty et al disclose wherein the side lever engages an arm of the float and arm assembly, thereby pushing the float and arm assembly outward and upward to position the float and arm assembly in the first position and causing the toilet fill valve to maintain a closed state (Col 4, lines 43-50).  
Regarding Claim 6, Royalty et al disclose where the side lever engages a float of the float and arm assembly, thereby pushing the float and arm outward and upward to position the float and arm assembly in the first position and causing the toilet fill valve to maintain a closed state (Figure 1; Col 4, lines 43-50).  
Regarding Claim 7, Royalty et al disclose where the side lever is biased into predefined positions (by use of the toilet lever; Figure 1).  
Regarding Claim 8, Royalty et al disclose where the one or more protrusions are configured to engage a notch or dip in the cover (within 82).  
Regarding Claim 9, Royalty et al disclose a method of operating a toilet fill valve (Figure 1).  The method comprising 
a float and arm assembly (18, 22, 24 and 12) and a side lever (36 generally) configured to engage in a lock position and an unlock position (Col 4, lines 43-50), the side lever comprising a hook (94) that engages the float and arm assembly, the method comprising the steps of: 
positioning the float and arm assembly in a first position to close the toilet fill valve (Figure 1; Col 4, lines 54-64); 
moving the side lever into the lock position, thereby restricting movement of the float and arm assembly in the first position (Figure 1; Col 4, lines 54-64); 
moving the side lever into the unlock position, thereby allowing movement of the float and arm assembly (Figure 1; Col 4, lines 54-64); and 
positioning the float and arm assembly in a second position to open the toilet fill valve (Figure 1; Col 4, lines 54-64).  
Regarding Claim 10, Royalty et al disclose securing the side lever in a cover that houses the float and arm assembly (within 34), the side lever comprising one or more protrusions that engages a notch or dip in the cover (102 within 82; Col 6, lines 55-60).  
Regarding Claim 11, Royalty et al disclose the step of moving the side lever into the lock position further comprises rotating the side lever about an axis that extends into the cover so that the hook rotates to engage a first location of the float and arm assembly (Figure 1; Col 4, lines 54-64); and  
the step of moving the side lever into the unlock position further comprises rotating the side lever about the axis so that the hook rotates to engage a second location of the float and arm assembly (Col 4, lines 54-64).  
Regarding Claim 12, Royalty et al disclose the step of moving the side lever into the lock position further comprises engaging an arm of the float and arm assembly (Figure 1; at 24), thereby pushing the float and arm assembly outward and upward to position the float and arm assembly in the first position (Col 4, lines 43-50).  
Regarding Claim 13, Royalty et al disclose the step of moving the side lever into the lock position further comprises engaging a float of the float and arm assembly, thereby pushing the float and arm assembly outward and upward to position the float and arm assembly in the first position (Col 4, lines 54-64).  
Regarding Claim 14, Royalty et al disclose a system (Figure 1). The system comprising: 
a toilet fill valve (Figure 1) comprising a float and arm assembly (18, 22, 24 and 12), the toilet fill valve configured to close in response to the float and arm assembly moving to a first position and to open in response to the float and arm assembly moving to a second position (Col 4, lines 43-50); and 
a side lever (36 generally) associated with the float and arm assembly, the side lever comprising a hook (94) that engages a float and arm assembly, wherein the side lever is biased into predefined positions and configured to restrict movement of the float and arm assembly when the side lever is in a lock position (Col 4, lines 54-64).  
Regarding Claim 15, Royalty et al disclose where the side lever comprises one or more protrusions (102) that engage a cover that houses the float and arm assembly to securely seat the side lever (Col 6, lines 55-60).  
Regarding Claim 16, Royalty et al disclose where the side lever rotates about an axis that extends into the cover so that the hook rotates to engage a first location of the float and arm assembly, the hook engaging the first location corresponding to the side lever being in the lock position (Figure 1; along 24), thereby causing the float and arm assembly to be in the first position and the toilet fill valve to maintain a closed state (Col 4, lines 54-64).  
Regarding Claim 17, Royalty et al disclose where the side lever rotates about an axis that extends into the cover so that the hook rotates to engage a second location of the float and arm assembly (Figure 1; along the arm 24), the hook engaging the second location corresponding to the side lever being in an unlock position, thereby causing the float and arm assembly to be in the second position and the toilet fill valve to maintain an open state (Col 4, lines 43-50).  
Regarding Claim 18, Royalty et al disclose where the one or more protrusions (102) are configured to engage a notch or dip in the cover (within 82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753